DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Final office action in response to the Amendments filed on February 16, 2021.

Claims 34-48 are pending.

Response to Arguments


35 U.S.C. 103 Rejections
Applicant’s arguments filed on 02/16/2021 have been fully considered but are not persuasive. In remarks applicant argued in substance that 
1) The cited reference doesn’t teach “dynamically setting an environment variable in an operating system process of a current windowing display session hosted by the operating system up on request from a remote user to initiate a remote graphical windowing user session a remote desktop or a remote graphical application window on a remote server”.
Examiner response
Examiner respectfully disagree and would like to point to paragraph [0044] of the Talwar reference which teaches operating system scheduler (OS scheduler) 130 schedules per-application sessions for the local processor. For instance, the OS scheduler 130 may be used for scheduling one or more applications to be run by a processor in a computer system. In one 

2) Applicant also argued that Talwar doesn’t teach “wherein the environment variable identifies the windowing display session as in remote mode or local mode” and also doesn’t teach “directing a software application running in the current windowing display session to consult the variable to determine of the operating system is being used via a remote window”
Examiner response  
Talwar in paragraph [0019] teaches that the applications to be used in the remote desktop session are determined and a remote session model generated. Talwar doesn’t exploit teach wherein the display session as in remote mode or local mode. Momchilov was introduced because it teaches a remote desktop or virtual desktop appliance that provides an integrated enumeration of locally and remotely executed or installed applications.    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 34, 36-39, 41-44, and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Talwar et al. (U.S. PGPub 2006/0218285), in view of Momchilov et al. (U.S. PGPub 2012/0324365).

As per claim 34, Talwar teaches a computer-implemented method comprising: 
dynamically setting an environment variable in an operating system process of a current windowing display session hosted by the operating system, upon a request from a remote user to initiate a remote graphical windowing user session, a remote computer desktop, or a remote graphical application window on a remote server (Talwar, see paragraph [0044], the operating system scheduler (OS scheduler) 130 schedules per-application sessions for the local processor. For instance, the OS scheduler 130 may be used for scheduling one or more applications to be run by a processor in a computer system. In one example, if the session admission control module 125 determines that an application may be started by the compute node 120A, a request is submitted by the session admission control module 125 to a local OS to start the application)
directing a software application running in the current windowing display session to consult the variable to determine if the operating system is being used via a remote window (Talwar, see paragraph [0019], the applications to be used in the remote desktop session are determined, and a remote desktop session performance model is generated based on models for the applications. The remote desktop session performance model is used to determine the resources needed to run the remote desktop session, which may include the resources needed to satisfy service level objectives in order to maintain predetermined QoS for the remote desktop session).
Talwar doesn’t explicitly teach wherein the environment variable identifies the windowing display session as in remote mode or local mode. Talwar also doesn’t explicitly teach wherein a)    if the environment variable evaluates to true, performing a functionality of the software application in a remote mode of operation; b)    if the environment variable evaluates to false, performing a functionality of the software application in a local mode of operation.
In analogous art Momchilov teaches wherein the environment variable identifies the windowing display session as in remote mode or local mode (Momchilov, see paragraph [0087], the remote desktop or virtual desktop appliance, host, or server may provide an integrated enumeration of locally and remotely executed or installed applications). Momchilov also teaches wherein a) if the environment variable evaluates to true, performing a functionality of the software application in a remote mode of operation (Momchilov, see paragraph [0087], At step 358, responsive to the request, the remote desktop or virtual desktop appliance, host, or server may redirect the request to one of either a local shell) b) if the environment variable evaluates to false, performing a functionality of the software application in a local mode of operation (Momchilov, see paragraph [0087], At step 358, responsive to the request, the remote desktop or virtual desktop appliance, host, or server may redirect the request …a remote shell to initiate launch of the application).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Momchilov and apply them on the teaching of Talwar as doing so would reduce bandwidth requirements for host-client communications (Momchilov, see paragraph [0069]).
 
As per claim 36, Talwar-Balz teaches the method of Claim 34, wherein the environment variable is a new custom variable. (Talwar, see paragraph [0083], the resource assignment module 185 uses a multiple variable best fit algorithm that takes resource requirement heuristics into consideration for resource assignment).

As per claim 37, Talwar-Balz teaches the method of Claim 34, wherein the environment variable is a pre-existing variable. (Talwar, see paragraph [0070], several models are available for estimating the order of execution, and one model is selected for a user's request by a policy decision or is pre-selected based on criteria, and then the remote desktop session performance model module 175 generates the corresponding remote desktop session performance model using the execution order determined by selected model).

As per claim 38, 
		[Rejection rational for claim 34 is applicable].


As per claim 39, 
		[Rejection rational for claim 34 is applicable].

As per claim 41 Talwar-Balz teaches the system of Claim 39, wherein the environment variable is a new custom variable. (Talwar, see paragraph [0083], the resource assignment module 185 uses a multiple variable best fit algorithm that takes resource requirement heuristics into consideration for resource assignment).

As per claim 42 Talwar-Balz teaches the system of Claim 39, wherein the environment variable is a pre-existing variable. (Talwar, see paragraph [0070], several models are available for estimating the order of execution, and one model is selected for a user's request by a policy decision or is pre-selected based on criteria, and then the remote desktop session performance model module 175 generates the corresponding remote desktop session performance model using the execution order determined by selected model).


As per claim 43,
 [Rejection rational for claim 39 is applicable].


As per claim 44,
		[Rejection rational for claim 34 and 39 is applicable].

As per claim 46, Talwar-Balz teaches the apparatus of Claim 44, wherein the environment variable is a new custom variable. (Talwar, see paragraph [0083], the resource assignment module 185 uses a multiple variable best fit algorithm that takes resource requirement heuristics into consideration for resource assignment).

As per claim 47, Talwar-Balz teaches the apparatus of Claim 44, wherein the environment variable is a pre-existing variable. (Talwar, see paragraph [0070], several models are available for estimating the order of execution, and one model is selected for a user's request by a policy decision or is pre-selected based on criteria, and then the remote desktop session performance model module 175 generates the corresponding remote desktop session performance model using the execution order determined by selected model).

As per claim 48, 
		[Rejection rational for claim 34 and 39 is applicable].

Claims 35, 40, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Talwar et al. (U.S. PGPub 2006/0218285), in view of Momchilov et al. (U.S. PGPub 2012/0324365) and further in view of Chan et al. (U.S. PGPub 2015/0113157).

As per claims 35, 40, and 45 Talwar-Momchilov doesn’t explicitly teach wherein if the environment variable evaluates to true, the performed functionality of the software application in a remote mode of operation is, when streaming content to a client, to send the source information to the client and to skip rendering the content on the remoting server.
In analogous art Chan teaches wherein if the environment variable evaluates to true, the performed functionality of the software application in a remote mode of operation is, when streaming content to a client, to send the source information to the client and to skip rendering the content on the remoting server (Chan, see paragraph [0024], remote desktop 134 sends a request to VDS 104 for graphic media G associated with virtual desktop web page 140…paragraph [0025], VDS 104 sends incomplete web page 140 to edge server 124 along with the URL or other locator that identifies requested graphic media G).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Chen and apply them on the teaching of Talwar-Momchilov as doing so would to ensure the graphic media elements are delivered at the suitable encoding rate of the graphic media and transmit data rate. (Chen, see paragraph [0017]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERMON ASRES/Primary Examiner, Art Unit 2449